                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TONY EPPS, #00450886,                           §
                Petitioner,                     §
                                                §
v.                                              §    CIVIL CASE NO. 3:18-CV-1115-B-BK
                                                §    APPEAL CASE NO. 18-11466
LORIE DAVIS, Director,                          §
TDCJ-CID,                                       §
                 Respondent.                    §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE, AND
               DENYING A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Petitioner’s Motion for a Delayed Notice of Appeal,

construed as a motion to reopen the time to file the notice of appeal under FED. R. APP. P.

4(a)(6), is DENIED.

       SO ORDERED this 3rd day of July, 2019.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
